Firefox             Case 2:21-mj-02584-DUTY Document 4 Filed  05/25/21
                                                          http://           Page
                                                                 156.131.20.221    1 of 5 PageHSF/
                                                                               /cacd/CrimIntakeCal ID #:9
                                                                                                       1222c8c990b 1 f46...



                                                               UNITED STATES DISTRICT COURT
                                                              CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                   Western Division
                                                                        Plaintiff,
                                           vs.                                       Case Number: 2:21-MJ-02584                Out of District Affidavit
                                                                                     Initial App. Date: 05/25/2021             Custody_
         Charity Felch                                                               Initial App. Time: 1:00 PM




                                                                     Defendant.      Date Filed: 05/25/2021
                                                                                     Violation: 18:13 4
                                                                                     CourtSma Re orter•        ~G~~ ~~e~

                PROCEEDINGS HELD BEFORE UNITED STATES                                                   CALENDAR/PROCEEDINGS SHEET
                  MAGISTRATE JUDGE: Jacqueline Chooljian                                                 LOCAL/OUT-OF-DISTRICT CASE


                                                                                                                           iV U
          PRESENT:                      Hays, Kerri

                                       Deputy Clerk
                                                                        ~~.~~'rt l~c'_hl                                        Interpreter/Language
                                                                                  4ssistant ~S. At
                                                                                                ~   orne
                  ❑ INITIAL APPEARANCE NOT HELD -CONTINUED
                    Court issues Order under Fed. R. Crim. P. 5(~ concerning prosecutor's disclosure obligations; see General Order 21-02(written order).
                    Defendant informed of charge d right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                     ❑ preliminary hearing OR          removal hearing /Rule 20.
                  ❑ Defendant states true name ❑ is as charged ❑ is
                  ❑ Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are directed
                    to file all future documents reflecting the true name as stated on the record.
                 ~S(Defendant advised of consequences of false statement in financial affidavit. ❑Financial Affidavit ordered SEALED.
                 8Attorney: Michael Driscoll, DFPD            Appointed ❑ Prev. Appointed ❑ Poss. Contribution (see separate order)
                     ❑ Special appearance by:
                    Government's request for detention is: ❑GRANTED               DENIED ❑WITHDRAWN ❑CONTINUED
                  ❑ efendant is ordered: ❑~Permanently Detained ❑Temporarily Detained (see separate order).
                    BAIL FIXED AT $             J(~~~~                      (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                    Government moves to iJNSE L ComplainUIndictmenUInformation/Entire Case:                   GRANTED ❑DENIED
                  ❑ Preliminary Hearing waived.
                  ❑ Class B Misdemeanor ❑Defendant is advised of maximum penalties
                  ❑ This case is assigned to Magistrate Judge                                                  .Counsel are directed to contact the clerk for
                    the setting of all further proceedings.
                  ❑ PO/PSA WARRANT ❑Counsel are directed to contact the clerk for
                    District Judge                                                              for the setting of further proceedings.
                 ❑ Preliminary Hearing set for                                     at 4:30 PM
                 ❑ PIA set for:                                    at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                 ❑ Government's motion to dismiss case/defendant                                                  only: ❑GRANTED ❑DENIED
                 ❑ Defendants motion to dismiss for lack of probable cause: ❑GRANTED ❑DENIED
                 ~efendant executed Waiver of Rights. ~( Process received.                                     nr ,,,,l
                    Court ORDERS defendant Held to Answer to                                     Dist ict of IV ~M!
                        Bond to transfer, if bail is posted. Defendant to report er~-erbcforc S ~~rc,i,~[,,~ ~D-( l~v~r(.;~.t~-4-~ e S J         ~ ~-~~"'~j ~ ~~
                     ❑ Warrant of removal and final commihnent to issue. Date issued:                                   By CRD:                             ~ L x`~ c}
                     ❑ Warrant of removal and final commihnent are ordered stayed until
                 ❑ Case continued to (Date)                                          (Time)                                    AM /PM
                    Type of Hearing:                                   Before Judge                                          /Duty Magistrate Judge.
                   Proceedings will be held in the ❑Duty Courtroom                                   ❑Judge's Courtroom
                    Defendant committed to the custody of the U.S. Marshal ❑Summons: Defendant ordered to report to USM for processing.
                    Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                    Abstract of Order to Return Defendant to Court on Next Court Day(M-20)issued. Original forwarded to USM.
                    RELEASE ORDER N0:                  l I ~{U                                        .~
                      ther:       ~/
                               PSA ❑ USPO           FINANCIAL                       CR-1       CR-29                          ADY                    ~~p~
                                                                                                                             Deputy Clerk Initials __~~/
                                                                                                                                             -~



             M-5 (10/13)                              CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                    Page 1 of 1


                                                                                                                                                             3',ti~
1 of 1                                                                                                                                       5/25/2021, 11:44 AM
               Case 2:21-mj-02584-DUTY Document 4 Filed 05/25/21 Page 2 of 5 Page ID #:10




                UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

  Case Name: United States of America v. CHARITY PELCH                                        Case No. 2:21-MJ-2584
                                             ■ Defendant
                                             ~               ~ Material Witness

  Violation of Title and Section: 18:1344(2);1028(A)(a)(1);1029(a)(5)
                                      Summons       []Out of District ~ iJNDER SEAL ~ Modified Date:

  Check~y one ofthefive numbered boxes below (unless one bond is to 6e replaced 6y another):
  1,    erson   ecognizance ignature n y           (~),~      davit ofSurety With Justification        Release No.
                                                          (Form CR-3) Signed by:                           ~.l I ~~
  2. ~ Unsecured Appearance Bond
                                                                                                          Release to Pretrial ONLY
  3. ~X Appearance Bond                                                                                 ~ Release to Probation ONLY
        $ 54,000.00                                                                                     ~ Forthwith Release
    (a).~ Cash Deposit(Amount or %)(Form CR-7)                 ~ Wig Full Deeding of Property:

    (b).❑X Affidavit of Surety Without
            Justification (For~rrCR-a) Signed by:                                                           1111 Conditions of Bond
         Faith Harvey                                                                                       (~xcept Clearing-Warra~rts
                                                                                                             CondItfon) Must be Met
                                                                                                             and Posted by:



                                                                                                        [~ Third-Party Custody
                                                      4, ❑Collateral Bpnd in the Amount of(Cash            AfFida~it(Form CR-31)
                                                            or Negotiable Securities):
                                                             $                                          ~ Bail Fixed by Court:
                                                      5.❑Corporate Surety Bond in the Amount of:        ~~ KLH
                                                           $                                                   (Judge /Clerk's Initials)


                                                    PRECONDITIONS TO RELEASE
      The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(g)(4).
  ~ The Court has ordered a Nebbia hearing under 4 3142(g)(4).
      The Neb is hearing is set for                                 at          ❑ a.m. ❑ p.m.

                                                ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
~■ Submit to: ~i Pretrial Services Agency(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
               (The agency indicated above,PSA or USPO, wiU 6e referred to below as "Superv7singAgency.'~

■ Surrender all passports and travel documents to Supervising Agency no later than
n                                                                                                                         sign a Declaration

    re Passport and Other Travel Documents(Form CR-3~,and do not apply for a passport or other travel document during the pendenry
    of this case.
■ Travel is restricted to CDCA and District of New Mexico
Q                                                                                       unless prior permission is granted by Supervising

    Agency to travel to a specific other location. Court permission is required for international travel.
    Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
0 Maintain or actively seek employment and provide proof to Supervising Agency. Q P.mployment to be approved by Supervising Agency,
    Maintain or begin an educational program and provide proof to Supervising Agency.           ~ ~r
                                                                            Defrndant's initials:   ~f'~ U ~      Date:
                                                                                                                              -;~~/Z1
                                                                                                                             ~% t
                                         CENTRAL DISTRICT'OF CALIFORNIA RELEASE ORDER AND BOND FORM                             PAGE 1 OF 9
CR-1 (OS/l9)
               Case 2:21-mj-02584-DUTY Document 4 Filed 05/25/21 Page 3 of 5 Page ID #:11


  Case Name: United States of America v. CHARITY FELCH                                            Case No. 2:21-MJ-2584

                                              ■ Defendant
                                              ~                   ~ Material Witness
 0 Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
       witness in the subject investigation or prosecution, Q including but not limited to Matthew Felch
                                                             ■ except related to child care and support
                                                             Q
      Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
      of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

 i Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. Di In order to determine compliance,
 Q
      you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
 i Do not use or possess an identification, mail m tter, access device, or any identification-related material other than in your
 Q
   own legal or true name without prior permission from Supervising Agenry. ~■ In order to determine compliance, you agree
       to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
      Do not engage in telemarketing.
      Do not sell, transfer, or give away any asset valued at $                                or more without notifying and obtaining

      permission from the Court, except
      Do not engage in tax preparation for others.
      Do not use alcohol.
      Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
      requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
       Supervising Agenry.
      Do not use or possess illegal drugs or state-authorized marijuana.    ~■ In order to determine compliance, you agree to

    submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
  ■ Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
  Q
       designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.
  ■ Submit to: ~■ drug and/or ~ alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
  ~
     You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
      Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
       of treatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~ Release to USPO only
  Q Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
    Supervising Agenry. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
      Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
       Agenry, which      will or ~wlll not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
           Location monitoring only - no residential restrictions;
                              -or-
           You are restricted to your residence every day:
                    from                  ❑ a.m. ❑ p.m. to                    ❑ a.m. ❑ p.m.
                    as directed by Supervising Agency;
                              -or-
                                                                                 Defendant's Initials: C I~ y Lf I~   Date:   ~ ~ ~7 ~'
                                         CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                PAGE 2 OF 4
CR-1 (05/19)
               Case 2:21-mj-02584-DUTY Document 4 Filed 05/25/21 Page 4 of 5 Page ID #:12


     Case Name: United States of America v. CHARITY PELCH                                             Case No. 2:21-MJ-2584
                                                ■ Defendant
                                                ~                  ~ Material Witness

           You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances,and
                                                                                      all of which must be preapproved by Supervising Agency;
           Release to PSA only ~ Release to USPO only
        You are placed in the third-party custody(Form CR-31)of
[~ Clear outstanding0 warrants or~ DMV and traffic violations and provide proof to Supervising Agency within 180 days
         of release from custody.
        Do not possess or have access to, in the home,the workplace,or any other location, any device that offers Internet access except
         as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person
         and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
        Do not associate or have verbal, written,telephonic, electronic, or any other communication with any person who is less than
         the age of 18 except in the presence ofa parent or legal guardian of the minor.
        Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade,or other place primarily used by children
         under the age of 18.
        Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirecfly in the operation of any daycare
         facility, school, or other organizarion dealing with the care, custody, or control of children under the age of 18.
        Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
        of your person and/or property,including computer hardware and software, by Supervising Agency in conjunction with the U.S.
         Marshal.
        Other conditions:




                                              GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or Local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. 4 14135a.                                   ~y c./f~
                                                                                     Defendant's Initials: ~~           Date:     -I ~ ~j /2
CR-1 (05/19)                             CENTRAL DISTRICT'OF CALIFORNIA RELEASE ORDER                                                PAGES
               Case 2:21-mj-02584-DUTY Document 4 Filed 05/25/21 Page 5 of 5 Page ID #:13


     Case Name: United States of America v. CHARITY FELCN                                           Case No. 2:21-MJ-2584
                                                 ■ Defendant
                                                 ~                 ~ Material Witness


                                    ACKNOWLEDGMENT OFDEFENDANT/MATERIAL WITNESS

    As a condition of my release on this bond, pursuant to Tide 18 ofthe United States Code,I have read or have had interpreted to me
    and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
    all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

    Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
    continue in full force and effect until such time as du]y exonerated.

    I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
    release, an order of detention, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
    fine.

    I further understand that if I fail to obey and perform any of the general and/or additional conditions of release of this bond,this bond
    may be forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summarily entered in this
    Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution of the
    judgment may be issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
    United States, and any cash or real or personal property or the collateral previously posted in wnnection with this bond maybe
    forfeited.


                                                             7
        ~~~1~/z/                                ~/~~e~ ~~P~~ -f ~/-~i
    Date                                   Signature ofDefendant /Material Witness                     Telephone Number



        C G'~
            /      ?~~'S            ~~
    City and State(DO NOT INCLUDE ZIP CODE)



        Check if interpreter is used:[have interpreted into the                                                   language this entire form

        and have been told by the defendant that he or she understands all of it.



    Interpreter's Signature                                                                         Date




     Approved:
                              United States District Judge /Magistrate Judge                        Date


     If cash deposited: Receipt #                               for $


   (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                                             ~S                 /                 /
                                                                                Defendant's Initials: `- ~ ~~f~      Date.       y      C ~_/(
                                                                                                                                            Z
CR-1 (OS/l9)                              CENTRAL DISTRICT OA CALIFORNIA RELEASE ORDER AND BOND FORM                                PAGE 4 OP 4
